In re: James J. Culotta, Inc., applying for certiorari, or writ of review, to the Court of Appeal, Fourth Circuit, Parish of Jefferson. 336 So.2d 878.
Writ denied. Since the record shows that the corporate defendant filed an answer as co-defendant and was represented by counsel at the trial, and that the exception of no cause of action as to it was maintained orally only after the conclusion of the trial, we find no merit to assignments of error numbers 1-3. The other assignments present contentions as to factual issues not shown to have been incorrectly decided by the court of appeal.